internal_revenue_service number release date index number ------------------- ---------------------- ---------------------------------------- ----------------------------------------------- in re department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number -------------------- refer reply to cc intl b01 plr-148068-06 date date -------------------- ------------------------------------------------- ----------------------------------- legend taxpayer fund trust lp lp corp corp corp country a country a act country a entities ------------------------------- stock exchange jurisdiction jurisdiction business ----------------------- ssn ----------------- -------------------------------------- ------------------------------ -------------------------------- ----------------------------------------------- --------------------------------------------------- ------------------------------------------------------- ------------------------------------ --------------- --------------------------------------- --------------------------------- ------------------------------------------ --------------------------------------------- ------------------------------------------------------------------------------------------ -------------------------------------- -------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- ------------------------------------------------------------------------- --------------- -------------------------- ----------------------- -------------------------- trust document treaty units amount date date date plr-148068-06 dear ------------- this is in response to a letter dated date requesting rulings concerning sec_1 of the internal_revenue_code the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayer is a resident_alien for u s federal_income_tax purposes who holds units of the fund the fund’s units are traded in country a on the stock exchange each unit represents an equal undivided beneficial_interest in the fund and any distributions from the fund each unit is transferable and entitles the holder to an equal participation in distributions of the fund rights of redemption and one vote at all meetings of unit holders the fund is an unincorporated open-ended limited purpose_trust established under the laws of jurisdiction the fund was created for investment purposes taxpayer represents that the fund qualifies as a mutual_fund trust for purposes of the country a act in order for the fund to maintain its status as a mutual_fund trust under the country a act the fund must not be established or maintained primarily for the benefit of nonresidents of country a thus the trust document provides that nonresidents of country a can never be the beneficial owners of more than of the units taxpayer represents that the fund is treated as a resident of country a for country a tax purposes and that the fund is subject_to country a tax on its worldwide income including net realized taxable capital_gains less a deduction for the amounts paid or payable in the year to the unit holders the fund has trustees who supervise the activities and manage the investments and affairs of the fund the trustees have full absolute and exclusive power over fund assets and the affairs of the fund the unit holders have limited_liability in connection with operation of the fund the fund owns of the interests in trust established under the laws of jurisdiction trust owns units in lp a limited_partnership existing under the laws of jurisdiction lp owns units in lp a limited_partnership existing under the laws of jurisdiction lp2 owns all of the shares of corp a country a corporation which holds all of the shares of each of corp and corp both country a corporations as of date trust also held accounts_receivable of approximately amount together lp1 and lp2 carry plr-148068-06 on the business corp and corp provide insurance coverage to business customers the fund’s directly and indirectly held assets are all located outside the united_states the business is carried on only in country a_trust document provides that the fund is restricted to acquiring investing in transferring disposing of and otherwise dealing with securities of trust and other corporations partnerships trusts or other persons engaged directly or indirectly in and assets used in connection with the business as well as activities ancillary or incidental thereto and such other investments as the trust may determine in addition the fund may acquire invest in transfer dispose_of and otherwise deal with securities of trust lp1 lp2 corp corp corp or any of their respective subsidiaries also the fund can issue units and other_securities of the fund including convertible securities and warrants to obtain funds to conduct the activities of the fund including raising funds for acquisitions and development the fund can issue debt securities and must satisfy the liabilities obligations or debts of the fund the fund can dispose_of all or any part of the assets of the fund taxpayer represents that the fund is not a passive_foreign_investment_company as defined in sec_1297 on date the fund filed a form_8832 entity classification election indicating that it was a foreign eligible_entity electing to be classified as an association_taxable_as_a_corporation for u s income_tax purposes the election was effective as of date rulings requested is the fund is a foreign_corporation for purposes of sec_1 is the fund a qualified_foreign_corporation for purposes of sec_1 ruling under sec_1 certain dividends_paid by a qualified_foreign_corporation to u s individuals are qualified_dividend_income taxed at the capital_gains rates see sec_1 and b i subject_to certain exceptions the term qualified_foreign_corporation includes any foreign_corporation that is eligible for benefits of a comprehensive_income_tax_treaty with the united_states which the secretary determines is satisfactory for purposes of this paragraph and which includes an exchange of information program see sec_1 plr-148068-06 sec_7701 provides that the term corporation includes associations joint-stock companies and insurance_companies sec_301_7701-1 provides that the internal_revenue_code prescribes the classification of various organizations for federal_income_tax purposes sec_301_7701-1 states that a joint_venture or other contractual arrangement may create a separate_entity for federal_income_tax purposes if the participants carry on a trade business financial operation or venture and divide the profits therefrom sec_301_7701-4 provides that in general the term trust refers to an arrangement created either by will or by an inter_vivos declaration whereby trustees take title to property for the purpose of protecting or conserving it for the beneficiaries under the ordinary rules applied in chancery or probate courts usually the beneficiaries of such a_trust do no more than accept the benefits thereof and are not the voluntary planners or creators of the trust arrangement however the beneficiaries of such a_trust may be the persons who create it and it will be recognized as a_trust under the code if it was created for the purpose of protecting or conserving the trust property for beneficiaries who stand in the same relation to the trust as they would if the trust had been created by others for them generally speaking an arrangement will be treated as a_trust under the code if it can be shown that the purpose of the arrangement is to vest in trustees responsibility for the protection and conservation of property for beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates in a joint enterprise for the conduct of business for profit sec_301_7701-4 provides that there are other arrangements which are known as trusts because the legal_title to property is conveyed to trustees for the benefit of beneficiaries but which are not classified as trusts for purposes of the internal_revenue_code because they are not simply arrangements to protect or conserve the property for the beneficiaries these trusts which are often known as business or commercial trusts generally are created by the beneficiaries simply as a device to carry on a profit-making business which normally would have been carried on through business organizations that are classified as corporations or partnerships under the code however the fact the corpus of the trust is not supplied by the beneficiaries is not sufficient reason in itself for classifying the arrangement as an ordinary_trust rather than as an association or partnership the fact that any organization is technically cast in the trust form by conveying title to property to trustees for the benefit of persons designated as beneficiaries will not change the real character of the organization if the organization is more properly classified as a business_entity under sec_301_7701-2 sec_301_7701-4 provides that an investment_trust will not be classified as a_trust if there is a power under the trust agreement to vary the investment of the plr-148068-06 certificate holders an investment_trust with a single class of ownership interests representing undivided beneficial interests in the assets of the trust will be classified as a_trust if there is no power under the trust agreement to vary the investment of the certificate holders an investment_trust with multiple classes of ownership interests ordinarily will be classified as a business_entity under sec_301_7701-2 however an investment_trust with multiple classes of ownership interests in which there is no power under the trust agreement to vary the investment of the certificate holders will be classified as a_trust if the trust is formed to facilitate direct investment in the assets of the trust and the existence of multiple classes of ownership interests is incidental to that purpose in 122_f2d_545 2nd cir cert_denied 314_us_701 the court stated that a power to vary the investment of the certificate holders exists if there is managerial power under the trust instrument that enables a_trust to take advantage of market variations to improve the investment of the investors the court further held that a power to acquire new bonds upon the admission of new investors where existing investors would acquire a pro_rata interest in the new bonds was a power to vary the investment of the existing investors because the power allowed the trustee to take advantage of market variations in a manner that could improve the investment of the original investors revrul_78_149 1978_1_cb_448 concludes that a right to replace bonds called by the issuer prior to maturity with other similar bonds is a power to vary in revrul_75_192 1975_1_cb_384 a trustee received principal and interest payments on a pool of mortgages during the period between quarterly distribution dates the trustee invested cash on hand in short-term obligations of or guaranteed by the united_states or any agency_or_instrumentality thereof and in certificates of deposit of any bank or trust company having a minimum stated surplus and capital the trustee was permitted to invest only in obligations maturing prior to the next distribution date and was required to hold the obligations until maturity the trustee had no authority under the trust agreement to purchase new securities or mortgages or to make any other new investments in that case the revenue_ruling concluded that there was no power to vary in revrul_86_92 1986_2_cb_214 a_trust held tax-exempt_bonds and contracts to purchase tax-exempt_bonds the contracts provided that the bonds must be transferred to the trust within days of the trust’s creation if a bond was not transferred for reasons beyond the control of the trustee or the trust’s sponsor the sponsor had days within which to transfer different bonds of substantially the same character and quality the revenue_ruling concluded that neither the trustee nor the sponsor had a power to take advantage of market variations to improve the investment of certificate holders and that the powers are incidental to the organization of the trust plr-148068-06 in revrul_90_63 1990_2_cb_270 the trustee of an investment_trust had a power to consent to changes in the credit support of debt obligations held by the trust the power was exercisable only to the extent the trustee reasonably believed the change was advisable to maintain the value of trust property by preserving the credit rating of the obligations the revenue_ruling concluded that although it was possible for the change in credit support to result in an increase in the value of the trust property the increase would be incidental to maintaining the value of the trust property thus the trustee’s limited power under the circumstances did not constitute a power to vary revrul_75_192 1975_1_cb_384 concluded that temporary investments will not constitute a power to vary if the purpose is to prevent funds from being non-productive and not to take advantage of market fluctuations sec_301_7701-2 provides that for federal_income_tax purposes the term corporation includes an association as determined under sec_301_7701-3 see also g_c_m sec_301_7701-2 provides that for purposes of that section and sec_301_7701-3 a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301_7701-3 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code a business_entity with two or more members is classified for federal tax purposes as either a corporation or a partnership a business_entity with only one owner is classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal_income_tax purposes as provided in that section an eligible_entity with at least two members can elect to be classified as either an association or a partnership sec_301_7701-5 provides that a business_entity including an entity that is disregarded as separate from its owner is foreign if it is not domestic a business_entity is domestic if it is created or organized as any type of entity including but not limited to a corporation unincorporated association general_partnership limited_partnership and limited_liability corporation in the united_states or under the law of the united_states or of any state in this case the fund carries on a business for profit through its investments and the unit holders divide the profits therefrom the property of the fund and the affairs of the fund are conducted and transacted in the name of the fund in addition the unit plr-148068-06 holders are not subject_to any liability in connection with the fund therefore the fund is an entity separate from its owners for federal tax purposes under sec_301_7701-1 the fund is not a_trust under sec_301_7701-4 because it is not simply an arrangement to protect or conserve property for the beneficiaries the fund is a device to carry on a profit-making business in addition the trust document gives the fund’s trustees broad power to acquire invest in transfer dispose_of and otherwise deal with the securities of trust and other corporations partnerships trusts or other persons engaged directly or indirectly in and assets used in connection with the business as well as activities ancillary or incidental thereto and such other investments as the fund’s trustees may determine the power accorded under trust document is the managerial power to vary the investments of the fund to take advantage of market variations to improve the investment of the unit holders the fund has the power to vary its investments and should not be classified as an investment_trust under the entity classification regulations therefore because the fund is not properly classified as a_trust under sec_301_7701-4 and is not otherwise subject_to special treatment under the code the fund is a business_entity for purposes of sec_301 and because the fund is a business_entity that is not classified as a corporation under sec_301_7701-2 or it is an eligible_entity as an eligible_entity the fund can elect its classification for federal tax purposes under sec_301_7701-3 because the fund was not created or organized as any type of entity in or under the law of the united_states or any state it is treated as a foreign_business_entity under sec_301_7701-5 on date the fund filed a form_8832 entity classification election indicating that is was a foreign eligible_entity electing to be classified as an association_taxable_as_a_corporation for u s income_tax purposes the election was intended to be effective as of date accordingly based solely on the information submitted and the representations made we conclude that the fund can elect its classification for federal_income_tax purposes under sec_301_7701-3 and because it properly filed the appropriate form to elect to be treated as a foreign_corporation for federal_income_tax purposes as of date the fund will be treated as a foreign_corporation for purposes of sec_1 as of such date ruling sec_1 provides in relevant part c qualified foreign_corporations plr-148068-06 i in general except as otherwise provided in this paragraph the term qualified_foreign_corporation means any foreign_corporation if- ii such corporation is eligible for benefits of a comprehensive_income_tax_treaty with the united_states which the secretary determines is satisfactory for purposes of this paragraph and which includes an exchange of information program notice_2006_101 2006_47_irb_930 provides that the u s income_tax treaty with country a meets the requirements of sec_1 notice_2006_101 also provides that a foreign_corporation is eligible for benefits of a u s income_tax treaty listed in such notice if the foreign_corporation is a resident within the meaning of such term under the relevant treaty and it satisfies any other requirements of that treaty including the requirements under any applicable limitation_on_benefits provision article ------ residence of the treaty defines the term resident of a contracting state for purposes of the application of the treaty by the united_states article ---------- limitation_on_benefits of the treaty limits the benefits under the treaty to residents of country a that are qualifying persons taxpayer represents that the fund is not a pfic as defined in sec_1297 of the code we concluded above that to determine whether the fund will be treated as a corporation for purposes of sec_1 we look to whether the fund is properly treated as a corporation for u s tax purposes rather than for foreign tax purposes this conclusion is not determinative however of whether the fund is eligible for comprehensive benefits under the treaty whether the fund is a qualified_foreign_corporation within the meaning of sec_1 depends on whether the fund is a resident of country a within the meaning of article ------ residence of the treaty and a qualifying person within the meaning of article ---------- limitation_on_benefits of the treaty the residence and limitation_on_benefits articles of the treaty are applied to the fund a country a entity without regard to the fund’s entity classification for u s tax purposes accordingly based solely on the information submitted and the representations made the fund may be treated as a qualified_foreign_corporation for purposes of sec_1 provided that for the relevant period it is a resident of country a within the meaning of article ------ and it is a qualifying person within the meaning of article ---------- of the treaty except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether the fund is a resident of plr-148068-06 country a for purposes of the treaty or as to whether the fund satisfies the requirements of the limitation_on_benefits article of the treaty no opinion is expressed about the tax treatment of the fund under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from any dividend distribution that are not specifically covered by the above rulings this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely edward r barret assistant to the branch chief branch office of associate chief_counsel international cc
